DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of applicant's amendment after-final rejection filed on December 10th 2020, the amendment is entered. Claim 3 has been cancelled without prejudice. Claims 1 and 4-10 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1 and 4-10 are allowed. The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to disclose, teach, or suggest either singly or in combination a display device including, “the third line crosses the slit in a plan view”, in the combination required by claim 1. No teaching reference has been found placing a bridge type wiring overlapping the seal or a different second line in the position required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D TEETS/               Examiner, Art Unit 2871        


/JESSICA M MERLIN/           Primary Examiner, Art Unit 2871